Opinion by
Trexler, J.,
Margaret Strouse in her will, dated May 21, 1912, divided the residue of her estate between her son, Howard, *512and her daughter, Clementine, with the following proviso: “Provided, my said son, Howard, shall give my executor an accounting, satisfactory to my said executor, of all property of mine real and personal which ever came into said Howard’s hands; and if such satisfactory account is not given by my said son then said daughter to take said rest, residue and remainder absolutely.” After the making of the will the testatrix brought suit against her son, Howard, and the latter submitted a statement showing a balance in favor of his mother of $1,630.95, and this balance he paid in cash with the exception of $350 for which he gave a note on which he has paid $50. When he settled with his mother, Paul Reilly as her trustee gave a receipt for the cash paid and for the note of $350 and states in regard to the sum above set forth, “that total being the balance shown by his account of Margaret Strouse’s money.” Reilly as executor now claims that Howard has not complied with the terms of the will and has not given a satisfactory account. At the audit the dispute narrowed down to the single objection on the part of the executor that Howard had not given a satisfactory account of the purposes for which he had expended the $350 represented by the note. The auditing judge found that Howard Strouse had complied with the provisions of the will according to its real and reasonable construction and that' the view which the executor took as to what constituted a satisfactory account was no.t reasonable. The court in banc took the same view.
When Howard Strouse gave the note for the balance due his mother, he no longer occupied the relation of trustee but became an ordinary debtor. What he had previously done with the $350 represented by the note did not concern the executor. All that his duties required in this regard was to collect the note and as Howard’s share exceeded his indebtedness to the estate, it became merely a question of deducting the amount from his distributive portion.
*513As to the other items which the executor claims were not covered by the previous accounting, there was no dispute as Howard agreed that they should be taken out of his portion of the estate. The intention of the testatrix is very evident. She did not wish to disinherit her son, Howard. Her purpose was to force him to render an account of his stewardship and to settle for the moneys which he had in hands belonging to her. As this has been accomplished, he has done all that the will required him to do.
The dissatisfaction of the executor has no reasonable ground to justify it. He has no right to exercise his judgment arbitrarily, and because Howard had heretofore used some of his mother’s money for his own purposes, the amount of which was definitely ascertained and accounted for, and will now be paid, the executor should not be allowed to debar him from his share of his mother’s estate.
Judgment affirmed.